Title: From William C. C. Claiborne to Anonymous, 23 July 1808
From: Claiborne, William C. C.
To: Anonymous


                  
                     Sir, 
                     New-Orleans July 23rd. 1808.
                  
                  I have taken the liberty to address to your Care, one Hogshead, three Boxes & two Cases directed “to the President of the United States,” and which were this day put on Board the Ship Comet, (Captain McNeil) bound for Baltimore.—The Hogshead & Boxes contain Curiosities which were collected by Captain Lewis in his Voyage up the Missourie; In one Cage, is a living animal, cal’ld the Wild Dog of the Praiarie, and in the other, are four Missourie Magpies:—I hope they will reach Baltimore in safety, and I must ask the favour of you to forward them by Land to the City of Washington. 
                  I have the honor to be Sir, With great  respect yo. hble Servt
                  
                     William C. C. Claiborne 
                     
                  
               